Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly annulled the determination of respondent denying an on-premises liquor license to petitioner. Respondent’s determination is not supported by substantial evidence, and respondent’s disapproval of petitioner’s application was "without sound basis in reason and * * * without regard to the facts” (Matter of Pell v Board of Educ., 34 NY2d 222, 231; see, Matter of Circus Disco v New York State Liq. Auth., 51 NY2d 24, 32-33; Matter of Tobo Rest, v State Liq. Auth., 49 AD2d 766).
The determination of respondent that the public interest would not be promoted by issuance of the license because of the history of liquor violations and reported criminal activity at the premises (see, Alcoholic Beverage Control Law § 64-a [6]) is not supported by substantial evidence. The prior history of the premises, standing alone, especially without a showing of an ownership interest between petitioner and the former owner of the premises, is insufficient to warrant disapproval of the application (see, Matter of RSSM, Inc. v New York State Liq. Auth., 204 AD2d 906). Further, the record is devoid of factual support that the prior history of the premises created a degree of risk that would be continued by petitioner’s operation on the premises (see, Matter of Matty’s Rest, v New York State Liq. Auth., 21 AD2d 818, affd 15 NY2d 659). (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J.—CPLR art 78.) Present—Lawton, J. P., Wesley, Doerr, Davis and Boehm, JJ.